Henry, C. J.,
Dissenting-. — In Smith v. Kennett, 18 Mo. 154, decided in 1853, it was held that a right of action for the conversion of personal property was assignable, and that the assignee might sue in his own name; but that a chose in action for injuries to the *621person was not assignable. The statute then in force provides that: “ Every civil action must be prosecuted in the name of the real party in interest except as otherwise provided in the next succeeding section. ’ ’ And that next section excepted an administrator, a trustee of an express trust, and a person expressly authorized by statute to sue. In 1855, within two years after the decision above referred to, the statute was amended as follows, and so it has remained ever since: “Every action shall be prosecuted in the name of the real party in interest, except as otherwise provided in the next succeeding section; but this section shall not be deemed to authorize the assignment of a thing in action, not arising out of contract. ’ 5 What is the meaning of the last clause ? It applies, whatever its meaning may be, to all causes of action not arising on contract, as well as those recognized as assignable in Smith v. Kennett, as to those based upon injuries to the person, decided in that case to be non-assignable. It is manifest that the first clause of the section never was susceptible of a construction which would authorize the assignment of a right of action for personal injuries, much less the right of an assignee of such a thing in action to sue in his own name. Who that is capable of construing the simplest English sentence, knowing what was decided in Smith v. Kennett., would construe, as authorizing the assignment of a right of action not by law assignable, the requirement, “ all actions shall be prosecuted in the name of the real party in interest ? ”
That section, before the amendment, only operated upon cases in which the right of action was then assignable, and if one as assignee had, under the statute of 1849, for a personal injury to another, is it not too clear to admit of argument that he could not have sustained the action? The amendment which is, in effect, a proviso, means that no chose in action, not arising out of contract, shall be assignable, or that a right of action *622not arising ont of contract should not be prosecuted in the name of an assignee. It means one or the other, or it is a meaningless superfluity. I am not inclined to construe it as forbidding the assignment of things in action, recognized as assignable in Smith v. Kennett. Nor was it so held in Wallen v. Ry., 74 Mo. 521. We must, if possible, give effect to the proviso, and not impute to the general assembly the use of language in a -.solemn enactment, an entire proviso, having no significance whatever. It is not one of those inaccuracies which sometimes occur in original bills, but the clause in question is an amendment to a section prescribing in whose name suits should be prosecuted, and it must be •construed with reference to the general scope and purpose of the section. The first clause manifestly embraced all rights of action arising out of contracts, and all ¡actions for torts then assignable ; and if the intent and purpose of the proviso was merely to exclude from the operation of the first clause, causes of action arising out •of injuries to the person, which we have seen this court had before held were not included, the idea could have been expressed in fewer words than are contained in the ¡amendment. Our view is strengthened by the fact that the amendment was adopted recently, after the decision in Smith v. Kennett, and by the additional consideration that assignments of rights of action for torts are of a •champertous nature, and against public policy, as was held in Oliver v. Walsh, 6 Cal. 458; Young v. Ferguson, 1 Litt. (Ky.) 298; McGoon v. Ankeny, 11 Ill. 558; Dunklin v. Wilkins, 5 Ala. 200 ; Goodwyn v. Loyd, 8 Porter, 237; Overton v. Williston, 31 Pa. St. 155; Brown v. Bipscomb, 9 Port. 472; 4 Blackstone’s Com. 135.
Decisions of the court of New York have been cited which place a different construction upon the clause in •question in their statute, but when the case of Wallen v. Ry. was decided, we were not aware that the courts *623•of that state had placed a different construction upon their statute, and having correctly construed our own, I am not inclined to abandon that construction and adopt one which I think erroneous. I think the meaning of the statute is as above stated, and that, so interpreted, it is a wise and salutary law, preventing sharpers and •champertors from roaming about buying up claims for •damages to property at a heavy discount, and prosecuting suits for injuries, which, but for their interference, might have been compromised. When Wallen n. Ry., supra, was before us, those adjudications were not cited, nor were we aware that such decisions had been rendered. The case of Wallen v. Ry. was followed in a subsequent case, and having twice announced what I am satisfied is the true construction of our statute, I think we should adhere to it, however we might have held in the first instance if our attention had been called to the decisions above referred to. The proviso in .question is sheer nonsense, if it does not mean what we held that it meant, in the two cases heretofore decided by us, and to hold otherwise is to attribute to the general assembly, which enacted it, gross ignorance, and to eliminate from the statute an entire proviso adopted as an amendment.